UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4222


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAMAR RYAN MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:10-cr-00231-FDW-1)


Submitted:   November 22, 2013            Decided:   December 18, 2013


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamar Ryan Murphy appeals his conviction and the 120-

month    sentence       imposed    by    the       district      court    following    his

guilty    plea    to    possessing      firearms       as   a    convicted    felon,    in

violation    of    18    U.S.C.    § 922(g)(1).             On   appeal,    counsel    has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but     questioning       whether       the       district       court     appropriately

sentenced Murphy.          Murphy was notified of his right to file a

pro se supplemental brief but has not done so.                            The Government

has declined to file a response brief.                           For the reasons that

follow, we affirm.

            We     review        criminal         sentences      for     reasonableness,

applying “a deferential abuse-of-discretion standard.”                          Gall v.

United States, 552 U.S. 38, 41 (2007).                           We first review the

sentence    for    significant         procedural      error,       including   improper

calculation of the Guidelines range, insufficient consideration

of the 18 U.S.C. § 3553(a) factors, and inadequate explanation

of the sentence imposed.                See United States v. Lynn, 592 F.3d
572, 575 (4th Cir. 2010).

            If we find no such procedural error, we examine the

substantive reasonableness of a sentence in light of the “the

totality of the circumstances.”                     Gall, 552 U.S. at 51.              The

sentence    imposed       must    be    “sufficient,          but   not    greater    than

                                              2
necessary,”         to    satisfy     the    purposes        of     sentencing.          See     18

U.S.C.    §    3553(a).          A   within-Guidelines              sentence      is    presumed

reasonable         on    appeal,     and    the       defendant     bears      the     burden    of

“rebut[ting] the presumption by demonstrating that the sentence

is unreasonable when measured against the § 3553(a) factors.”

United    States         v.   Montes-Pineda,           445 F.3d 375,    379     (4th   Cir.

2006) (internal quotation marks omitted).

               We have thoroughly reviewed the record and conclude

that Murphy’s sentence is reasonable.                             We recognize that the

government’s objections to the presentence report (“PSR”) were

untimely, and that it did not explain the delay.                                 Nonetheless,

we find no abuse of discretion in the district court’s decision

to adopt the revised PSR, which incorporated the government’s

recommended changes.               See United States v. Archuleta, 128 F.3d
1446, 1452 n.12 (4th Cir. 1997) (recognizing that an explicit

finding of good cause for delay is not always required).

              Murphy’s counsel agreed to permit the government to

file   untimely          objections,        notwithstanding            Murphy’s      subsequent

pro se objection.               Murphy was given ample time to research and

respond       to    the       objections,     and       he   did       not    object     to     the

resulting      enhancements          at     sentencing.          See    Fed.    R.     Crim.    P.

32(b)(2); see also United States v. Young, 140 F.3d 453, 457 (2d

Cir.   1998)        (recognizing       that,          although     sentencing        court      has

discretion to deem late objections forfeited, it “may impose

                                                  3
sentencing    enhancements     belatedly      suggested       by   the   Government

and not contained in the PSR, provided the defendant is afforded

an   adequate    opportunity    to     respond     to   the    Government’s    late

submission      and   any   revision    of   the    PSR”      (internal    citation

omitted)).

            The district court properly calculated the Guidelines

range and imposed a sentence within that range.                     It considered

the parties’ arguments and provided a detailed explanation of

its sentence, thoroughly grounded in the § 3553(a) factors.                     In

addition,       Murphy      never      rebutted         the     presumption      of

reasonableness accorded to his within-Guidelines sentence.                     See

Montes-Pineda, 445 F.3d at 379.              We therefore find no abuse of

discretion.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm    Murphy’s     conviction      and    sentence.      This

court requires that counsel inform Murphy, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Murphy requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Murphy.



                                         4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5